Citation Nr: 0821021	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's service connection claim for pulmonary 
tuberculosis (PTB).  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1941 to April 
1942; and from October 1945 to May 1946.  He was a prisoner-
of-war (POW) of the Japanese government from April 9, 1942 to 
April 13, 1942.  See VA Administrative decision dated 
September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which declined to reopen the veteran's 
service connection claim for PTB.  The RO issued a notice of 
the decision in September 2002, and the veteran timely filed 
a Notice of Disagreement (NOD) in October 2002.  
Subsequently, in January 2003 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran did not request a hearing on this matter.  On 
appeal in January 2004 the Board remanded the case for 
additional development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice.  The Appeals Management 
Center (AMC)/RO provided an SSOC in November 2004, and 
thereafter, in February 2005, the Board declined to reopen 
the veteran's claim.  

The veteran then timely appealed the Board's adverse decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated and remanded the case in April 2007, 
directing VA to adjudicate the matter using the appropriate, 
pre-August 2001 amendment version of the new and material 
evidence standard.   

As discussed below, from an April 2008 letter authored by the 
veteran's wife, it appears that the veteran has died during 
the pendency of this appeal.  See April 2008 Letter ("With 
reference to your letter dated March 4, 2008 relative to my 
claim for service connected disability compensation in behalf 
of my husband who died with service connected incurred or 
aggravated during wartime service for tuberculosis (PTB)" 
(emphasis added)).  While a veteran's claim for disability 
compensation generally does not survive his death, Sheets v. 
Nicholson, 20 Vet. App. 463, 464 (2006); see Richard v. West, 
161 F.3d 719, 721 (Fed. Cir.1998); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994), the accrued benefits provision set forth 
at 38 U.S.C. § 5121 creates a mechanism that allows a 
veteran's spouse or other dependents to carry on, to a 
limited extent, the deceased veteran's claim for disability 
benefits.  Sheets, supra, at 464-65; see Haines v. West, 154 
F.3d 1298, 1300-01 (Fed.Cir.1998); Landicho, supra.  The 
Board construes the April 2008 letter by the veteran's spouse 
as a claim for such benefits as well as a service connection 
claim for cause of the veteran's death, and therefore, it 
refers these matters to the RO for further action, to include 
adjudication of the claims after supplying proper VCAA 
notice.


FINDINGS OF FACT

1.  The veteran perfected an appeal of his application to 
reopen a claim for service connection for pulmonary 
tuberculosis.

2.  As reflected in an April 2008 correspondence from his 
widow, the veteran subsequently died at some point in March 
2008 or April 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his application to 
reopen a claim for service connection for pulmonary 
tuberculosis.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal in 2008.  The veteran's spouse notified VA of his 
death in April 2008.  As noted above, as matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, 7 Vet. App. 
at 47.  The instant appeal on the merits thus has become moot 
by virtue of the death of the veteran.  Therefore, it must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


